Electronically Filed
                                                       Supreme Court
                                                       SCWC-29587
                                                       01-NOV-2011
                                                       08:19 AM



                           NO. SCWC-29587


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Petitioner/Plaintiff-Appellee, 


                                  vs.


          HATEM A. EID, Respondent/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         (ICA NO. 29587; HPD TRAFFIC NO. 1DTC-07-045030)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)



          Petitioner/Plaintiff-Appellee State of Hawaii’s


application for writ of certiorari filed on September 22, 2011,


is hereby accepted.


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, November 1, 2011.

Keith M. Kaneshiro,
Prosecuting Attorney,
             /s/ Mark E. Recktenwald

Brian R. Vincent,

Deputy Prosecuting Attorney,       /s/ Paula A. Nakayama

on the application for

petitioner/plaintiff-              /s/ Simeon R. Acoba, Jr.

appellee.

                                   /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna